UNITED STATES D|STR|CT COURT
SOUTHERN D|STR|CT OF OHIO
WESTERN DIVISlON AT DA¥TON

UN|TED STATES OF AMER|CA

Plaintiff,
-vs- Case No. 3:17-CR-107

KEVIN KOOB,

Defendant.

 

ORDER CONTINUING DEFENDANT ON SUPERVISED RELEASE
AND ADDING A SPECIAL C()NI)lTION ()F SUPERVISION

 

On October 23, 2018, the Det`endant appeared With counsel for an initial hearing on
violation of the conditions of his supervised release. The Court read into the record the two
supervised release violations as alleged by the United States Probation Department and the
Det`endant admitted to both violations Tlie Court FOUND that the defendant had violated the
conditions ol" his supervised release and proceeded immediately With sentencing

Pursuant to the record made in open Court, the De'l`endant lS ORDERED continued on
supervised release under all previously undischarged conditions ot` supervision along with the
additional special condition ofsupervision:

The defendant is required to participate in, and successfully complete, the Salvation Army's
Adult Rehabilitation Center (ARC) program and all recommended aftercare as directed by the
probation ofticer.

The defendant is ORDERED to remain in custody until a bed becomes available at the
treatment t`acility_

The defendant was explained his right ot` appeal and indicated an understanding ot` same.

rr is so oRDERED. ll

MOMMJSE, .lur)ol§

       

 

ITED STATES DISTRICT COURT

